respondents, ruling that the applicable regulation was reasonably related
                     to a legitimate penological interest, and therefore, did not violate
                     appellant's First Amendment rights. This appeal followed.
                                 This court reviews a district court's order granting summary
                     judgment de novo. Wood u. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d
1026, 1029 (2005). Summary judgment is proper if the pleadings and all
                     other evidence on file demonstrate that no genuine issue of material fact
                     exists and that the moving party is entitled to judgment as a matter of
                     law. Id.
                                 On appeal, appellant summarily argues that he presented
                     genuine issues of material fact that would preclude summary judgment,
                     but he failed to identify any such issues of fact either in the district court
                     or on appeal. See Wood, 121 Nev. at 730-31, 121 P.3d at 1030 (requiring
                     the presentation of specific facts to oppose summary judgment, not mere
                     conclusory allegations). Thus, no genuine issues of material fact were
                     presented that would prevent the district court from granting summary
                     judgment in respondents' favor. Id.
                                 Appellant also asserts that the district court erred by granting
                     summary judgment without allowing him to proceed with discovery. But
                     in requesting further discovery in opposing summary judgment, appellant
                     failed to identify what discoverable information he sought to oppose the
                     summary judgment motion. As a result, the district court did not abuse
                     its discretion in denying appellant's request for further discovery.       See
                     NRCP 56(f) (requiring a party requesting discovery in opposition to a

                     ...continued
                     750.03(5)(A) limits the documents to ten pages. Thus, appellant's
                     distinction is inconsequential to our decision on appeal.


SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    (7e9)
                motion for summary judgment to state in an affidavit the reasons the
                party cannot currently oppose the motion); Francis v. Winn Las Vegas,
                LLC 127 Nev. „ 262 P.3d 705, 714 (2011) (noting that the denial of
                an NRCP 56(f) request is reviewed for an abuse of discretion and holding
                that denial of such a request is appropriate if the requesting party failed
                to state how additional discovery will lead to the creation of a genuine
                issue of material fact).
                             Finally, appellant argues that NDOC AR 750.03(5)(A) violates
                his First Amendment rights by impinging on his freedom of speech, so that
                the district court erred as a matter of law in granting respondents
                summary judgment. A prison regulation that affects constitutional rights
                is valid "if it is reasonably related to legitimate penological interests."
                Turner v. Salley, 482 U.S. 78, 89 (1987). To determine if a regulation
                meets this standard, courts must assess the existence of a valid rational
                connection between the regulation and the proffered government interest;
                whether there are alternative means for inmates to exercise the affected
                right; whether an accommodation would negatively impact guards, other
                inmates, or the allocation of prison resources; and, whether there are any
                alternatives that would not infringe on legitimate penological interests.
                Id. at 89-90. In First Amendment cases, it is also important for courts to
                evaluate the content neutrality of the regulation. Id. at 90.
                             Based on the parties' arguments, the appellate record, and the
                Turner factors, we conclude that the district court did not err in granting
                summary judgment because NDOC AR 750.03(5)(A) is reasonably related
                to a legitimate penological interest. Here, respondents have a legitimate
                penological interest in ensuring the safety and security of the inmates,
                guards, and other persons at the prison. See id. at 93 (recognizing security

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 and safety as valid penological interests). And, as respondents noted
                 below, NDOC AR 705.03(5)(A) is rationally connected to these interests
                 because it prevents incoming contraband and decreases the likelihood that
                 inmates will communicate with others via coded messages or that
                 significant mail accumulation will create fire hazards in the cells.
                             Additionally, alternative means exists to allow appellant to
                 exercise his constitutional rights, such as requesting that materials be
                 sent in multiple mailings so that the enclosures do not exceed the ten-page
                 per-letter limit.   See id. at 90. With regard to the remaining Turner
                 factors, respondents demonstrated that removal of the regulation would
                 greatly impact the allocation of prison resources because additional
                 personnel would be needed to review the larger volume of incoming mail,
                 and appellant failed to suggest any less restrictive alternatives to the
                 regulation, thereby demonstrating its reasonableness.       See id. at 90-91.
                 Finally, the regulation is content neutral as it applies equally to all mail
                 regardless of content. See id. at 90.
                              In light of the above analysis, and having concluded that
                 appellant's remaining arguments lack merit, we
                              ORDER the judgment of the district court AFFIRMED.


                                                                          --gea-t1          j.
                                                              Hardesty




                                                                                            J.


SUPREME COURT
      OF
    NEVADA
                                                         4
(0) 1947A 4040
                cc: Hon. Steve L. Dobrescu, District Judge
                     Amadeo J. Sanchez
                     Attorney General/Carson City
                     White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                   5
(0) 1947A